Citation Nr: 1748001	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  10-22 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the service connection claim for a dental disability, to include periodontal disease.

2.  Entitlement to service connection for a dental disability, to include periodontal disease.


REPRESENTATION

The Veteran represented by:  Dale K. Graham, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran retired from service with the United States Army in October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2017, the Veteran testified before the undersigned Veterans' Law Judge at a Board videoconference hearing; a transcript has been associated with the claims file. 

The Board has re-characterized and broadened the service connection claim for periodontal disease to a claim for a dental disability, to include periodontal disease.  See Clemons vs. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  Most recently, in an unappealed final August 2004 rating decision the Veteran's service connection claim for periodontal disease was denied. 

2.  The evidence submitted since the final August 2004 rating decision is not cumulative or redundant, and considering the other evidence of record, raises a reasonable possibility of substantiating the service connection claim for a dental disability, to include periodontal disease.

3.  The evidence of record does not establish a dental disability eligible for service connection for VA compensation purposes. 
CONCLUSIONS OF LAW

1.  The August 2004 rating decision denying service connection for periodontal disease is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  Following the last final rating decision in August 2004, new and material evidence has been submitted to reopen the service connection claim for a dental disability, to include periodontal disease.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2016). 

3.  The criteria for service connection for dental disability, to include periodontal disease, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1137, 1712, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.381, 4.150, Diagnostic Codes (DCs) 9900 through 9916 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence for Service Connection for a Dental Disability

The Veteran was first denied service connection for periodontal disease in March 2000.  See March 2000 Rating Decision.  At that time, the RO concluded the claim was not well grounded.  In reaching this decision, the RO acknowledged receipt and review, in pertinent part, of her service treatment records (STRs) from October 2, 1979 to October 31, 1999.  

Upon receipt of additional STRs for the period from October 2, 1979 to October 31, 1999, the RO reconsidered the Veteran's service connection claim for periodontal disease.  In a May 2000 rating decision, the RO affirmed its prior denial of service connection, finding there was no evidence of a current disability.  

Then, in January 2002 it appears the RO reconsidered the Veteran's service connection claim for periodontal disease once more.  In a January 2002 rating decision, the RO re-affirmed its earlier denials of service connection.  In doing so, the RO reiterated receipt and review of her STRs from October 2, 1979 to October 31, 1999.

In a March 2004 Statement in Support of Claim, the Veteran petitioned to reopen her service connection claim for periodontal disease.  In response, the RO issued a rating decision in August 2004 denying her petition to reopen for lack of new and material evidence.  See August 2004 Rating Decision.  In rendering this decision, the RO acknowledged receipt and review of, in pertinent part, STRs from September 24, 1979 to July 23, 1999; treatment records from Dr. J.L. dated March 2, 2004; and treatment records from Dr. G.B. dated July 31, 2000.

A review of the RO's rationale reveals that functionally, the RO granted the Veteran's petition to reopen based on the fact the new treatment records established a current disability; to wit, periodontal disease.  Even so, the new treatment records did not establish a current disability that was eligible for service connection.

By way of an August 2009 Statement in Support of Claim and an August 2009 letter, the Veteran filed another petition to reopen her service connection claim for periodontal disease.  As a result, the RO furnished the September 2009 rating decision denying her petition to reopen for lack of new and material evidence.  At that time, the RO acknowledged receipt and review of, in relevant part, a letter from Dr. J.L. dated August 11, 2009; and treatment records from Dr. J.L. from November 5, 2003 to August 18, 2009.  While new treatment records were received, the RO found they did not relate to an unestablished fact necessary to substantiate the claim nor raised a reasonable possibility of substantiating the claim; namely, there was no evidence of a current disability that was eligible for service connection.

Irrespective of the RO's determination, the Board must independently determine whether new and material evidence has in fact been submitted in order to assume jurisdiction over the merits of this claim.   See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366, 1369-1370 (Fed. Cir. 2001).

Generally, "new" evidence is defined as existing evidence not previously submitted to agency decisions makers, while "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The evidence must not be cumulative or redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  Id.

In this regard, the Board notes that after the September 2009 rating decision, a May 2013 letter from Dr. R.O. was received.  In the May 2013 letter, Dr. R.O. indicated for the first time additional diagnoses of periodontal abscess, pneumatization of maxillary sinuses, and bone atrophy associated with edentulous areas.  

In light of the above, the Board finds that new and material evidence has in fact been submitted since the claim was last denied in August 2004.  See 38 C.F.R. 
§ 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that 
38 C.F.R. § 3.156(a) creates a low threshold, interpreting the phrase "raises a reasonable possibility of substantiating a claim" as "enabling rather than precluding reopening").  Accordingly, the Veteran's service connection claim for periodontal disease is reopened.  

II.  Service Connection for a Dental Disability

The Veteran contends that her periodontal disease stems from her service.  See November 1999 Veteran's Application for Compensation or Pension; August 2009 Letter from the Veteran; October 2009 Statement in Support of Claim. 

More specifically, the Veteran testified at the April 2017 Board videoconference hearing that about eight years into service, she began receiving treatment for her gums.  See April 2017 Board Hearing Transcript at 4.  Her dental treatments continued throughout her service, until she retired in 1999.  In service, she had three teeth extracted.  Id. at 5.  Numerous dentists have confirmed that she has periodontal disease.  The issues with her gums have progressed.  Id. at 6.  Not only has it spread to her other teeth, it now affects her nasal passage.  Additionally, she has developed a heart issue as a result of her periodontal disease.  Id.; see also August 2011 Rating Decision (denying service connection for a heart condition, to include as secondary to the Veteran's periodontal disease).

The Board acknowledges the Veteran does in fact have current diagnoses of periodontal disease, periodontal abscess, pneumatization of maxillary sinuses, bone atrophy associated with edentulous areas.  See March 2004 Letter from Dr. J.L.; October 2008 Letter from Dr. J.L.; August 2009 Letter from Dr. J.L.; May 2013 Letter from Dr. R.O.  Further, a review of her STRs discloses reports of sensitivity, bleeding, and recession of the gums; dental caries; mild to moderate gingivitis, periodontitis; and teeth extraction in service.  See generally Dental STRs.  

Notwithstanding the evidence demonstrating current disabilities and in service dental treatment, the Board is unable to grant service connection for compensation purposes because there is no legal entitlement for such conditions.  See Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (holding that in cases where the law and not the evidence is dispositive, the claim should be denied because of the absence of legal merit or lack of entitlement under the law); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For VA compensation purposes, the laws and regulations distinguish dental disabilities from any other disability eligible for service connection.  38 C.F.R. 
§§ 3.381, 4.150.  Generally, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities.  
38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381(b), 4.150.  Nonetheless, they may be service-connected solely for the purpose of establishing eligibility for outpatient dental treatment pursuant to 38 C.F.R. § 17.161 (2016).

A veteran's claim of entitlement to service connection for periodontal disease raises both the issue of service connection for compensation purposes and service connection for treatment purposes.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Moreover, in a September 2013 Report of General Information she clarified that she was filing the service connection claim for treatment purposes.  According to two undated letters in the claims file from the VA to the Veteran, it appears she has already been granted service connection for treatment purposes.  See Undated Letter to the Veteran (advising the Veteran of approval of her application for dental care); Undated Letter to the Veteran (reminding the Veteran to schedule a dental examination); April 2017 Board Hearing Transcript at 4 (the Veteran testified that she has received dental treatment through the VA).  Therefore, a referral for service connection for periodontal disease for treatment purposes is not necessary.  See 
38 C.F.R. § 3.381(a).

Independent of service connection for treatment purposes, service connection for compensation purposes is only available for the following dental and oral conditions: chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss of the mandible, whole or in part; malunion or nonunion of the mandible; limitation of motion of the temporomandibular articulation; loss of the ramus, whole or in part; loss of the coronoid process, unilaterally or bilaterally; loss of the hard palate, whole or in part; loss of teeth due to the loss of substance of the body of the maxilla or mandible; loss of the maxilla, whole or in part; or malunion or nonunion of the maxilla.  38 C.F.R. § 4.150, Diagnostic Codes (DCs) 9900 through 9916.  Of importance, the Note associated with DC 9913 provides that "[t]hese ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such is not considered disabling." 

Based on the above the Veteran's periodontal disease is categorically excluded from service connection for compensation purposes pursuant to 38 C.F.R. § 3.381(b).  

Although the May 2013 Letter from Dr. R.O. indicated additional diagnoses of periodontal abscess, pneumatization of maxillary sinuses, bone atrophy associated with edentulous areas, none of these diagnoses are entitled to service connection for compensation purposes on any basis.  First, periodontal abscesses are expressly excluded from service connection for compensation purposes pursuant to 38 C.F.R. § 3.381(b).  

Even though Dr. R.O. diagnosed the Veteran with bone atrophy, Dr. R.O.'s diagnosis is specifically related to the edentulous areas; the areas from which her teeth have been extracted.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 175, 594 (32nd ed.) (2012) (defining "atrophy" as the process or condition of wasting away; defining "edentulous" as having lost some or all natural teeth).  

There is no medical evidence of record of establishing a disease other than periodontal disease caused the loss of the Veteran's teeth or bone.  See 38 C.F.R. 
§ 4.150, DC 9913, Note.  To the contrary, all the relevant medical evidence of record, in service and post-separation, attribute her teeth extractions to periodontal disease.  See May 1999 Preanesthetic Summary (noted the pre-operative diagnosis was "periodontally involved" teeth; numbers 1, 16, 17, and 32); August 2009 Letter from Dr. J.L.; May 2013 Letter from Dr. R.O.  

Further, the Veteran has not alleged the bone loss is due to in service trauma, and the STRs are silent as to any in service dental/oral trauma.  See 38 C.F.R. 
§ 4.150, DC 9913, Note.

Finally, the pneumatization of maxillary sinuses is not a dental or oral condition as it pertains to the sinuses.  Furthermore, even if the Board assumes it is secondary to the Veteran's periodontal disease as she suggested during the April 2017 Board videoconference hearing, because service connection for compensation purposes for periodontal disease is impermissible, secondary service connection is not possible.  38 C.F.R. § 3.310 (2016) (a disability that is proximately due to or the result of a service-connected disability shall be service-connected); April 2017 Board Hearing Transcript at 6.  As the only reference to a sinus condition of record associates it a nonservice-connected condition, a referral to the RO for further consideration is not necessary.

For the foregoing reasons, the Board finds the preponderance of the evidence is against service connection for a dental disability, to include periodontal disease.  See Sabonis, supra; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).




ORDER

New and material evidence having been submitted, the service connection claim for a dental disability, to include periodontal disease, is reopened.

Service connection for a dental disability, to include periodontal disease, is denied.




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


